DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/22/19(2) has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-18, 21 and 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the total charge amount" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pulse amplitude" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the total charge amount" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the safe charge amount range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pulse current generation circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the total charge amount" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the total charge amount" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the safe charge amount range" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the total charge amount" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the total charge amount" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the safe charge amount range" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the safe charge amount range" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the safe charge amount range" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the total charge amount" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the safe charge amount range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the total charge amount" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the total charge amount" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the period of the compensation pulse current signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the period of the bidirectional pulse current signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected for inheriting the same deficiencies as claim 12.
Claim 14 recites the limitation "the total charge amount" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the safe charge amount range" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pulse current generation circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a compensation pulse current signal" in line 6.  This is vague as it is unclear if this is the same or different limitation as the “a compensation pulse current signal” from claim 8.
Claim 15 recites the limitation "the total charge amount" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the safe charge amount range" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pulse current generation circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a compensation pulse current signal" in lines 7-8.  This is vague as it is unclear if this is the same or different limitation as the “a compensation pulse current signal” from claim 8.
Claim 16 recites the limitation "the total charge amount" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the safe charge amount range" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the absolute value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the voltage average value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the preset voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the voltage average value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a compensation pulse current signal" in line 4.  This is vague as it is unclear if this is the same or different limitation as the “a compensation pulse current signal” from claim 8.
Claim 17 recites the limitation "the absolute value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the voltage average value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the preset voltage value" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the voltage average value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the total charge amount" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the safe charge amount range" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the total charge amount" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the total charge amount" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the positive pulse current" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the negative pulse current" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the safe charge amount range" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et al. (U.S. Pub. 2007/0299484 hereinafter “Greenberg”).
Regarding claim 1, Greenberg discloses a pulse current generation circuit for neural stimulation (e.g. Abstract), comprising: an analogue signal receiving device for receiving an analogue signal (e.g. 64); an analogue-to-digital converter for converting the analogue signal into a digital control signal (e.g. ¶35); a current signal controller (e.g. 54) for producing, according to the digital control signal, pulse current parameters for generating bidirectional pulse current signals (e.g. ¶33); and a current generator (e.g. 56) for generating, according to the pulse current parameters, bidirectional pulse current signals for neural stimulation, wherein the current generator generates pulse currents of different precisions according to the pulse current parameters (¶33).
Regarding claim 21, Greenberg discloses an implanted device comprising having at least the pulse current generation circuit according to any one of claims 1 (see above);a video recording device configured to capture a video image and convert the video image into a visual signal (e.g. CCD); a video processing device connected with the video recording device and configured to process the visual signal to generate a modulation signal (e.g. 64); and an analogue signal transmitting device configured to transmit the modulation signal to the implanted device (¶33), wherein the implanted device converts the received modulation signal into the bidirectional pulse current signals used as electrical stimulation signals, so as to transmit the bidirectional pulse current signals for ganglion cells or bipolar cells of the retina to generate a sense of light (¶¶33-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 1 and 21 above, and further in view of Greenberg et al. (U.S. Pub. 2003/0181957 hereinafter “Greenberg2”).
Regarding claims 2-3, 7 and 23-25, Greenberg discloses the claimed invention except for the exact charge balance and the current parameters.  However, Greenberg2 teaches that it is known to use a safe charge amount along with fully customizable biphasic wave parameters as set forth in Figure 4 along with paragraphs 15 and 50 to provide enhanced retinal stimulation for increased resolution.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Greenberg, with the fully customizable waveform and balanced charge pulse as taught by Greenberg2, since such a modification would provide the predictable results of adjusting the stimulation parameters to enhance retinal stimulation for increased resolution
Regarding claim 4, meeting the limitations of claim 3 above, Greenberg2 further discloses wherein the current generator generates a low-precision pulse current or a high-precision pulse current according to the pulse current parameters; and the current generator determines whether bidirectional pulse current signals to be generated are 
Regarding claim 5, meeting the limitations of claim 3 above, Greenberg2 further discloses wherein the current generator generates the high-precision pulse current when the negative pulse width of the bidirectional pulse current signals is greater than a preset duration and the negative pulse amplitude is less than or equal to the critical value (e.g. Figure 4; ¶¶15 and 50).
Regarding claim 6, meeting the limitations of claim 3 above, Greenberg2 further discloses wherein the precision of the pulse amplitude of the high-precision pulse current is greater than the precision of the pulse amplitude of the low-precision pulse current (e.g. Figure 4; ¶¶15 and 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792